1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                  ***

4     MOREY GILBERT REED,                            Case No. 3:17-cv-00304-MMD

5                                     Plaintiff,                       ORDER
             v.
6
      SGT. CHUCK ALLEN, et al.,
7
                                  Defendants.
8

9           The Court dismissed this case on August 1, 2018, based on Plaintiff’s motion to

10   dismiss with prejudice (ECF No. 19) in which he suggested he had entered into a

11   settlement agreement in a state court case. (ECF Nos. 21, 24.) After the case was

12   dismissed, Plaintiff filed a motion to enforce his settlement agreement (ECF No. 22), which

13   the Court denied for lack of jurisdiction (ECF No. 24). Now before the Court is a letter

14   (attached hereto) that Plaintiff identifies as “a follow up to [his] motion to enforce.” This

15   letter violates Local Rule IA 7-1(b), which generally prohibits attorneys and pro se parties

16   from sending letters to the court. See LR IA 7-1(b) (“Except as provided in subsection (a),

17   an attorney or pro se party must not send case-related correspondence, such as letters,

18   emails, or facsimiles, to the court. All communications with the court must be styled as a

19   motion, stipulation, or notice, and must be filed in the court’s docket and served on all

20   other attorneys and pro se parties.”). Nevertheless, Plaintiff’s letter effectively constitutes

21   a motion for reconsideration of the Court’s order denying Plaintiff’s earlier motion to

22   enforce his settlement agreement. So construed, the Court denies Plaintiff’s motion for the

23   same reasons articulated earlier. (See ECF No. 24.)

24          It is therefore ordered that Plaintiff’s letter, attached hereto and construed as a

25   motion for reconsideration, is denied.

26          DATED THIS 24th day of April 2019.

27
                                                         MIRANDA M. DU
28                                                       UNITED STATES DISTRICT JUDGE
